NUMBER 13-07-671-CV

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI – EDINBURG


                   IN THE MATTER OF J.C.M., A JUVENILE


  On appeal from the 138th District Court of Cameron County, Texas.


                      MEMORANDUM OPINION
    Before Chief Justice Valdez and Justices Yañez and Benavides
            Memorandum Opinion by Justice Benavides

      On January 12, 2006, the district court entered a Judgment of Adjudication and

Disposition adjudging J.C.M. as having engaged in juvenile conduct. TEX . FAM . CODE ANN .

§ 51.03(a) (Vernon Supp. 2007). J.C.M. was placed on probation. The State of Texas

filed various motions to modify J.C.M.’s probation.

      On September 10, 2007, the district court held a hearing wherein the court received

a progress report setting forth various violations of probation by J.C.M. On September 27,
2007, the court held a hearing, and a stipulation was entered that the progress report was

true. After hearing all the evidence, the trial court found that J.C.M. had violated the terms

and conditions of his probation and committed him to the Texas Youth Commission.

       J.C.M.’s appellate counsel, concluding that "there are no arguable grounds to be

advanced on appeal," filed an Anders1 brief in which he reviewed the merits, or lack

thereof, of the appeal. We affirm.

                                            I. DISCUSSION

A.     Compliance with Anders v. California

       J.C.M.’s counsel filed an Anders brief, in which he concludes there is nothing that

merits review on direct appeal. Anders v. California, 386 U.S. 738, 744 (1967). J.C.M.’s

brief meets the requirements of Anders. Id. at 744-45; see High v. State, 573 S.W.2d 807,

812 (Tex. Crim. App. [Panel Op.] 1978). In compliance with Anders, counsel presented

a professional evaluation of the record and referred this Court to what, in his opinion, are

all issues which might arguably support an appeal. See Anders, 386 U.S. at 744; Currie

v. State, 516 S.W.2d 684, 684 (Tex. Crim. App. 1974); see also High, 573 S.W.2d at 812.

       Counsel has informed this Court that he (1) has diligently read and reviewed the

record and the circumstances of J.C.M.’s commitment, including the hearing at which

J.C.M.’s probation was revoked; (2) believes that there are no arguable grounds to be

advanced on appeal; and (3) forwarded to J.C.M. a copy of the brief along with a letter

informing him of his right to review the record and to file a pro se brief. See Anders, 386



       1
           Anders v. California, 386 U.S. 738, 744 (1967)
2
U.S. at 744-45; see also Stafford v. State, 813 S.W.2d 503, 509 (Tex. Crim. App. 1991)

(en banc); High, 573 S.W.2d at 813. Although juvenile cases are classified as civil

proceedings, they are quasi-criminal in nature, and the Anders procedure applies to these

proceedings.    In re D.A.S. & R.A.H., 973 S.W.2d 296, 298-99 (Tex. 1998) (orig.

proceeding). J.C.M. has not filed a pro se brief.

B.     Independent Review

       The United States Supreme Court has advised appellate courts that upon receiving

a "frivolous appeal" brief, they must conduct "a full examination of all the proceedings to

decide whether the case is wholly frivolous." Penson v. Ohio, 488 U.S. 75, 80 (1988);

Ybarra v. State, 93 S.W.3d 922, 926 (Tex. App.–Corpus Christi 2003, no pet.).

Accordingly, we have carefully reviewed the record and have found nothing that would

arguably support an appeal. See Bledsoe v. State, 178 S.W.3d 824, 826 (Tex. Crim. App.

2005); Stafford, 813 S.W.2d at 509. We agree with counsel that the appeal is wholly

frivolous and without merit. See Bledsoe, 178 S.W.3d at 827-28 ("Due to the nature of

Anders briefs, by indicating in the opinion that it considered the issues raised in the briefs

and reviewed the record for reversible error but found none, the court of appeals met the

requirements of Texas Rule of Appellate Procedure 47.1.").

                                     II. CONCLUSION

       The judgment of the trial court is affirmed. We order counsel to notify appellant of

the disposition of this appeal and the availability of discretionary review. See Ex parte

Wilson, 956 S.W.2d 25, 27 (Tex. Crim. App. 1997) (per curiam). Counsel has filed a

motion to withdraw from further representation of J.C.M. on appeal. Counsel’s motion to

                                              3
withdraw is granted. In re Schulman, 252 S.W.3d 403, 410 (Tex. Crim. App. 2008).



                                                   __________________________
                                                   GINA M. BENAVIDES
                                                   Justice
Do not publish.
See TEX . R. APP. P. 47.2(b).

Memorandum Opinion delivered and
filed this the 7th day of August, 2008.




                                          4